DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The foreign patent documents Nos. 1-6 and the other documents Nos. 2-3 listed in the information disclosure statement filed 5/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The applicant failed to provide a copy of each cited foreign patent document and a copy of other document of Genesis-Brochure. The copy of document to Thakur, et al., listed as no. 2 document in other documents, is not legible. 
The other documents NO. 2, 4-10 listed in the information disclosure statement filed 5/1/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they failed to identifythe publication date which includes at least the month and year of publication (MPEP 609.04(a)I).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “one or more critical parameters including a Vial Heat Transfer Coefficient (Kv), Mass Flow (dm/dt), and/or Product Resistance (Rp)”. Markush groups are characterized by a closed group of alternatives so that scope of the alternatives is clearly set forth in the claim to satisfy statutory clarity threshold requirements (See MPEP 2173.05(h), para. 4 ("A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members."). Review of the claim shows that it is clear that a Markush-type grouping is being set forth in the claim. However, also clear from the claim is that the list of alternatives is open-ended due to the use of “including” in the language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is according indeterminate as it is unclear what other alternatives are intended to be part of the claim scope. Therefore, claim 4 is indefinite. 

Allowable Subject Matter
Claim 1-3, 5-27 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,121,637 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. For claim rejection under 35 U.S.C 112 (b), the applicant argued that claim 4 does not recited a Markush group. The examiner disagreed. MPEP 2117 I states that “A “Markush” claim recites a list of alternatively useable members” (see first paragraph of MPEP 2117 I). MPEP 2117 I also states that “Treatment of claims reciting alternatives is not governed by the particular format used” “Although the term “Markuch claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as Markush claim” (see MPEP 2117 I, second paragraph). Since claim 4 recites alternatively usable members, it is treated as Markush claim and requires a closed group of alternatives, i.e. the selection is made from a group “consisting of” rather than “including”. 
 	On page 3 of the Remarks, regarding the Information Disclosure Statement submitted on May 1, 2019, the applicant argues that there is no need to furnish a copy of the cited material in the present application because the listed foreign references were previously cited in parent 
 	On pages 3-4 of the Remarks, regarding the missing publication date of the cited prior reference, the applicant correctly points out the requirements of the 37 CFR 1.98(b).  However, the applicant fails to point out in the information disclosure statement of 5/1/2019 that the year of publication is sufficiently earlier that the effective US filing date and any foreign priority date so that the particular month of publication is not an issue.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY